Title: From Thomas Jefferson to Albert Gallatin, 17 October 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            
            Oct. 17. 03.
          
          Will you be so good as to enable me this morning to fill up the blank in the following passage of the Message. ‘An account of the reciepts & expenditures of the year ending the 30th. of Sep. last, with the estimates for the ensuing year, will be laid before you by the Secy. of the Treasy. so soon as the reciepts of the last quarter shall be returned from the more distant states. it is already ascertained that the amount paid into the treasury for that year will exceed     & that the revenue accrued during the same term, exceeds the sum counted on as sufficient for our current expences, & to extinguish the public debt within the period heretofore proposed.’
          I inclose you a letter &c from mr Trist at Fort Adams. I think he will be found to be a very exact & attentive officer.   I recieved some time ago a letter from Chevallié agent of Beaumarchais, & referred it either to yourself or mr Madison, I do not recollect which; nor do I certainly know to which the business belongs: but I presume to the Treasury, unless Pichon has applied formally to the Secy. of State. I inclose another recd last night.    Affectionate salutations.
        